Citation Nr: 0926643	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  04-03 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The Veteran had more than 22 years of active service at the 
time of his retirement from the Air Force in August 1975.  He 
died in January 2002.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board previously remanded this matter in September 2005 
and March 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary before this claim can be 
decided.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R § 3.159 (2008).

In October 2002, the appellant provided authorization for 
medical records from Dr. Jacobson in Apple Valley, 
California.  Those records have not been obtained.  On 
remand, the AMC/ RO should seek current authorization from 
the appellant and should obtain the treatment records and 
associate them with the claims file.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
VA's 38 U.S.C.A. § 5103(a) notice obligation in the context 
of a claim for dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a veteran was service-connected for any condition 
during his or her lifetime, the § 5103(a) notice in such a 
claim must include, inter alia, a statement of the conditions 
(if any) for which a veteran was service-connected at the 
time of his or her death.  Hupp, 21 Vet. App. at 352-53.  On 
remand, the appellant should be provided with notice as 
required by Hupp.

The Board remanded this claim in September 2005 for 
preparation of a dose estimate and a medical opinion as to 
whether it is at least as likely as not that the Veteran's 
cancer was caused by radiation exposure in service.

In a May 2006 letter, the Compensation and Pension Service 
advised the AMC that the claims folder was being returned for 
development pursuant to M21-1MR.  The AMC was advised to 
contact the Air Force Medical Operations Agency (AMFOA) and 
request a search of the Master Radiation Exposure Registry 
(MRER) be conducted to determine if the MRER documented the 
Veteran's claimed radiation exposure.  The AMC was advised to 
request that AMFOA provide a radiation dose assessment based 
on such MRER documentation.  The AMC was also advised that, 
if no record of radiation exposure was found for the Veteran, 
AMFOA should be requested to provide a reconstructed 
radiation dose assessment based upon the Veteran's almost 
fifteen years as a missile guidance technician.  

In April 2008, the AMC requested a radiation dose estimate 
based upon MRER documentation.  In June 2008, AMFOA advised 
the RO that a query found no external or internal radiation 
exposure data for the Veteran.  It does not appear that the 
AMC requested that AMFOA provide a reconstructed radiation 
dose estimate based upon the Veteran's service as a missile 
guidance technician.  A  reconstructed dose estimate should 
be obtained on remand, and the claims file should be returned 
to the Compensation and Pension Service for further review 
pursuant to § 3.311.

The Board notes the appellant's assertion that the Veteran's 
cancer was caused by long-term exposure to chemicals 
contained in missiles.  The Veteran's death certificate shows 
that the cause of death was listed as small cell carcinoma.  
A significant condition contributing to death but unrelated 
to small cell carcinoma was renal failure with massive 
ascites.  The Board finds that a VA medical opinion should be 
obtained in order to determine whether the Veteran's service 
duties as a guided missile technician caused or contributed 
to the Veteran's death.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the appellant and obtain 
current authorization for medical records 
from Dr. Jacobson.  Any medical records 
obtained should be associated with the 
claims file. The appellant should be 
informed of the status of all requests for 
records. 

2.  Send the appellant and her 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (1) a statement of the 
conditions, if any, for which a veteran 
was service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service- 
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected in accordance with Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  
The notice should also include an 
explanation of the information or evidence 
needed to establish an evaluation and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman. 

2.  Contact AMFOA to request a 
reconstructed radiation dose based upon 
the Veteran's 15 years as a missile 
guidance technician.  After the dose 
estimate is obtained, the claims file 
should be returned to the Compensation and 
Pension service for further review 
pursuant to 
§ 3.311. 

3.  The claims file should be reviewed by 
an appropriate physician, preferably an 
oncologist, in order to obtain a medical 
opinion regarding the cause of the 
Veteran's death.  The claims file should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner's opinion 
should indicate that the claims file was 
reviewed.  The examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood), that the Veteran's 
small cell carcinoma was related to the 
Veteran's work with missiles in his 
service occupation as a missile guidance 
technician, including exposure to 
chemicals in missiles.  The examiner 
should provide a detailed rationale for 
the opinion. 

4.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the appellant and her 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



